Citation Nr: 0427170	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-08 363A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
shrapnel wound scars of the forehead. 

2.  Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected residuals of 
shrapnel wounds to the forehead.

3.  Entitlement to an increased rating for residuals of 
shrapnel wounds of the right 3rd, 4th,  and 5th digits with a 
history of retained metallic foreign body, currently 
evaluated as 10 percent disabling.    

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and September 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, and Manila, 
Philippines, which, in pertinent part, denied the veteran's 
claims for increased ratings for shrapnel wound scars to the 
forehead, and for residuals of shrapnel wounds to the right 
3rd and 5th digits with a retained metallic foreign body; 
denied service connection for an eye condition (claimed as 
pain and affected eyesight), to include as secondary to 
service connected residuals of shrapnel wounds of the 
forehead; and denied a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

The Board notes that the RO denied the veteran's original 
claim for service connection for an eye disorder by a 
November 1971 rating decision.  The veteran filed a notice of 
disagreement in December 1971.  However, the RO never issued 
a Statement of the Case until after the veteran filed another 
claim in October 2001.  Accordingly, the appeal of the 
service connection issue is from the November 1971 RO 
decision.  The veteran's claim of secondary service 
connection for an eye disorder is part of his ongoing claim 
for service connection.  

The Board also notes that the veteran's October 2001 claim is 
for an increased rating for shrapnel wounds to his middle and 
ring finger.  In addition, during the veteran's November 2001 
VA examination, the veteran gave subjective complaints of 
shrapnel wounds in the middle and ring fingers of the right 
hand, but claimed no shrapnel wound injury to the little 
finger of his right hand.  While service connection is 
currently in effect for shrapnel wounds to his middle and 
little fingers, the RO considered the right 4th digit or ring 
finger as part of his service-connected disability affecting 
the right hand and the Board will do the same.    

The Board further finds that the veteran's substantive appeal 
(VA Form 9) contains a claim for service connection for 
malaria.  The Board refers this issue back to the RO for 
further development and adjudication.  

The issue of an increased rating claim for residuals of 
shrapnel wounds of the forehead is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Appellate consideration of the veteran's claim for 
entitlement to a TDIU must be deferred as it is intertwined 
with the claim for a rating in excess of 10 percent for 
shrapnel wound scars of the forehead, and the claim for 
service connection for malaria.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).

The veteran indicated in a recent letter received by the 
Board that he wished to be represented by the The American 
Legion.  Accordingly, the Board forwarded VA Form 21-22, 
along with a letter instructing the veteran on how to appoint 
a representative and notice allowing him 30 days to make such 
an appointment.  However, the veteran failed to respond to 
the letter during the allotted time period.  Accordingly, the 
veteran does not currently have representation and, aside 
from the issue of an increased rating for residuals of 
shrapnel wounds of the forehead noted above, the case is 
ready for appellate review.






FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The veteran suffers from favorable ankylosis of the 3rd 
digit on his right hand due to a service connected shrapnel 
wound; the veteran's service connected shrapnel wound to his 
4th digit on his right hand results in no ankylosis or 
significant loss of motion, nor is there any functional 
limitation of the right 5th or small finger.  
  
3.  The veteran's eye disorder was not shown during service 
or for many years thereafter; he failed to list any eye 
disability in his March 1950 affidavit, and the medical 
evidence does not show a link between a current eye disorder 
and any incident of service, to include shell fragment wounds 
involving the forehead, nor does it show that an eye disorder 
was caused or aggravated by residuals of shell fragment 
wounds (scars) of the forehead.     


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of shrapnel wounds, right 3rd, 4th  and 5th digits of 
the right hand, with a history of a retained metallic foreign 
body, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5223 (2003).

2.  Service connection for an eye disorder, to include as 
secondary to service- connected residuals of shrapnel wounds 
to the forehead (claimed as pain and affected eyesight), is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§  3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 2002 rating decision; the February 
2003 Statement of the Case; the September 2003 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claims for an increased rating for 
residuals of shrapnel wounds, right 3rd and 5th digits with 
metallic foreign body, and service connection for an eye 
condition secondary to service connected disability of scars, 
shrapnel wounds, forehead (claimed as pain and affected 
eyesight), and complied with VA's notification requirements.  
The Statement of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated October 2002, December 2003, 
October 2003, and May 2004 informed him of the types of 
evidence that would substantiate his claims; that he could 
obtain and submit private evidence in support of his claims; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), such as the one currently before the Board, a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.

The Court in Pelegrini found that, on the one hand, the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  However, on the other hand, 
the Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant; the Court noted that the doctrine of harmless 
error is to be used only "when :a mistake of the 
administrative body is one that clearly had no bearing on the 
procedure used or the substance of decision reached"' 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967) (emphasis added)).  See also  
38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that VCAA notice was provided in 
February 2003 and again in December 2003, these notices were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the claimant was provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  38 C.F.R. § 20.1102 (harmless error); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996). 

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice and Statement of the Case, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  In a letter informing 
him that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by October 2002, December 2003, October 2003, and May 
2004 letters and asked him to identify all medical providers 
who treated him for an eye condition (claimed as pain and 
affected eyesight), and residuals of shrapnel wounds to the 
3rd and 5th digits of his right hand.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that the medical evidence, to include VA 
examinations in November 2001, provides sufficient findings 
to rate the veteran's residuals of shell fragment wounds of 
the right 3-5th fingers and to make a decision on the claim 
for service connection for an eye disorder.  Thus, there is 
no duty to provide another examination or a medical opinion.  
Id. 

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Background

The veteran served on active duty from November 1944 to 
January 1946.  His service medical records reflect that in 
April 1945 he sustained shrapnel wounds to the middle and 
little fingers on his right hand, the side of his body, and 
his forehead.  The service medical records fail to show any 
complaints, symptoms, diagnoses, or treatment for any eye 
disability, to include pain or impaired vision.  

In December 1950, the veteran filed a claim for service 
connection for shrapnel wounds to the middle and little 
finger (3rd and 5th digit) of his right hand; shrapnel wounds 
to his forehead; and shrapnel wounds to his back.  In May 
1954, the RO issued a rating decision in which it granted 
service connection for all the veteran's claimed 
disabilities, but evaluated the wounds as noncompensable.  In 
January 1964, the RO issued a rating decision in which it 
determined that the veteran's wounds to the veteran's 3rd and 
5th digit met the requirements of favorable ankylosis.  It 
granted a compensable rating of 10 percent effective January 
1963.  The shrapnel wounds to the veteran's forehead and back 
were still deemed noncompensable.  

The veteran filed a formal appeal.  In July 1964, the Board 
affirmed the RO's rating decision, continuing the 10 percent 
rating for shrapnel wounds to the veteran's 3rd and 5th 
digits, and continuing noncompensable ratings for shrapnel 
wounds to the veteran's forehead and back.  

In August 1971, the veteran claimed service connection for a 
left eye defect that he believed was the result of the 
service connected shrapnel wound to his forehead.  The RO 
denied the claim in a November 1971 rating decision.  The 
veteran filed a notice of disagreement in December 1971.  As 
noted in he introduction to this decision, the RO never 
issued a Statement of the Case until after the veteran filed 
another claim in October 2001.  Accordingly, the appeal of 
the service connection issue is from the November 1971 RO 
decision..   

In February 1974, the veteran requested a VA examination for 
the purpose of having his shrapnel wounds re-evaluated.  The 
RO subsequently informed the veteran that it could not 
authorize a physical examination without the veteran showing 
probability of an increase in rating.  

In October 2001, the veteran filed an increased rating claim 
for the residuals of shell fragment wounds of the forehead, 
to include scars, and the shrapnel wounds to the middle and 
ring fingers (3rd and 4th digits) of his right hand.  He also 
stated that the shrapnel wound to his forehead has affected 
his eyesight and causes pain.  The RO construed the latter as 
a claim for service connection for decreased visual acuity, 
to include as secondary to his service-connected residuals of 
shell fragment wounds of the forehead but, as noted above, 
the Board has determined that this service connection claim 
has been pending since August 1971.  

The veteran underwent a VA examination in November 2001.  The 
veteran reported that in 1941, he incurred shrapnel wounds to 
the middle and ring finger (3rd and 4th digits) of his right 
hand.  He claims that he did not sustain a shrapnel wound in 
his little finger (5th digit).  He complained of pain at the 
sites of the injuries, for which he reported taking herbal 
medicines that offer temporary relief.  He also complained of 
flare-ups of pain once a week, where the pain reaches a level 
of mild to moderate.  

Upon examination, the clinician found that the veteran had a 
healed scar on the 3rd digit of the right hand, dorsum of 
middle phalanx.  The scar was non-tender, very faintly 
visible, non-disfiguring, and measuring 1 cm. x 1/8 cm.  
Range of motion tests revealed that he could reach the right 
thumb slowly, with difficulty and pain.  He could not reach 
the palmar crease by 1 cm. passively; he could not reach it 
by 2 cm. actively.  

The veteran alleged a shrapnel wound to the 4th digit of his 
right hand, middle phalanx.  There was no visible scar and 
the area was non-tender.  Range of motion tests revealed that 
he could reach the right thumb with pain.  He could not reach 
the palmar crease passively with pain; he could not reach it 
by 1 cm. actively.  
    
The veteran could not recall having suffered from a shrapnel 
wound to the 5th digit on his right hand.  There were no 
visible scars.  There was no loss of motion in the finger.  

The veteran had no loss of motion in the rest of the fingers 
of the right hand.  There was no gross atrophy or swelling in 
any of the fingers, but there was some stiffness and 
tenderness in the 3rd, 4th, and 5th digits.  He was able to 
hold a glass, spoon, and pencil with difficulty (especially 
if the object was heavy).  He could hold a cane.  He had 
difficulty with fine movement.  

The clinician diagnosed the veteran with 1) a healed scar on 
the 3rd digit of the right hand, with loss of motion, 2) an 
alleged healed scar on the 5th digit of the right hand which 
is the residual of a shrapnel wound with metallic foreign 
bodies.  The scar was not visible and there was post-
traumatic arthritis and flexion deformity of the distal 
interphalangeal joint, with loss of motion, and 3) minimal 
degenerative joint disease of the rest of the joints of both 
hands (probably not related to shrapnel wounds).  

The veteran also underwent a VA eye examination in November 
2001.  The clinician noted no gross visual field deficit on 
Goldman Perimetry.  Upon examination of the right eye, the 
external structures were found to be in order, (+) ROR partly 
at the periphery, lens with +2 posterior subcapsular 
opacities, fundus details within normal limits.  Examination 
of the left eye revealed that external structures were in 
order, (+) ROR, lens with +2 corticonuclear opacities, fundus 
with negative foveal reflex, (+) drusen over the macula.  The 
clinician diagnosed the veteran with 1) age related macular 
degeneration of the left eye, and 2) cataract, senile, 
immature in both eyes.

In July 2002, the RO denied the veteran's claim for an 
increased rating for residuals of shrapnel wounds to his 3rd 
and 5th digits in his right hand.  In the rating decision, 
the RO noted that favorable ankylosis of the 3rd and 5th digit 
corresponds to a 10 percent rating pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5223.  The RO also denied the 
veteran's claim for service connection for an eye disability 
based on the fact that the veteran's eye disability was 
deemed to be age related, rather than the result of service 
connected shrapnel wounds.

In August 2002, the veteran had x-rays of his skull taken.  
There was noted to be no fracture, diastasis, or traumatic 
pneumocephalus.

The veteran has since submitted a newspaper article regarding 
kidney stones that states that x-rays can usually detect the 
stones, but if not, then an ultrasound will usually reveal 
them.    

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.
 
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5223), the 
maximum rating of 10 percent is warranted when the veteran 
experiences favorable ankylosis of the long and ring fingers; 
long and little fingers; or ring and little fingers.  A 
higher rating for favorable ankylosis of two digits on one 
hand is only warranted if those two digits are the thumb and 
any finger; the index and long fingers; the index and ring 
fingers; or the index and little fingers.  

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5219), a 20 
percent rating is warranted for unfavorable ankylosis of the 
long and ring fingers; long and little fingers; or ring and 
little fingers.  

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5223) as it 
existed prior to August 26, 2002, the maximum rating of 10 
percent was warranted when the veteran experienced favorable 
ankylosis of the middle and ring fingers; middle and little 
fingers; or ring and little fingers.  A higher rating for 
favorable ankylosis of two digits on one hand was only 
warranted if those two digits are the thumb and any finger; 
the index and middle fingers; the index and ring fingers; or 
the index and little fingers.  

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5219) as it 
existed prior to August 26, 2002, a 20 percent rating was 
warranted for unfavorable ankylosis of the middle and ring 
fingers; middle and little fingers; or ring and little 
fingers.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of a 
service- connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection includes instances in which 
there is aggravation of a non-service connected condition 
which is proximately due to or the result of a service- 
connected condition; in such a case, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis 

Residuals of shrapnel wounds, 3rd and 5th digits of the right 
hand
The veteran is currently service connected for residuals of 
shrapnel wounds to the 3rd and 5th digits of his right hand, 
which is evaluated as 10 percent disabling.  He seeks a 
higher rating.   

Effective on August 26, 2002, the regulations pertaining to 
evaluations for finger disabilities changed.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the 
standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at *14-*15.  Thus, 
the regulation at issue in the present case, 64 Fed. Reg. 
25202-25210 (2002), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214-5230, cannot be construed to have retroactive 
effect unless its language requires this result.  See Kuzma, 
341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 
U.S. 244 (1994)).  By its terms the regulation is effective 
August 26, 2002, see 64 Fed. Reg. 25202-25210, and it thus 
cannot be applied to the period prior to that date. However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214-5230, to the period on or after August 
26, 2002, the effective date of the new regulation, 38 C.F.R. 
§ 4.71a, codes 5214-5230.  See VAOPGCPREC 3-2000, 2000 
VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where 
amendment is more favorable, Board should apply it to rate 
disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change);  Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) 
(applying "most favorable version rule" to periods both 
before and after effective date of new criteria pertaining to 
mental disorders).  Therefore, the Board will address (1) 
whether, for the period prior to August 26, 2002, the veteran 
is entitled to a rating higher than 10 percent under the old 
criteria and (2) whether, for the period on and after August 
26, 2002, the veteran is entitled to a higher rating under 
either the old or the new criteria.

Diagnostic Code 5223 as it existed prior to August 26, 2002, 
provided that favorable ankylosis of the middle and ring 
fingers; the middle and little fingers; or the ring and 
little fingers warranted a maximum of a 10 percent rating.  

The Board notes that pursuant to the current version of 38 
C.F.R. § 4.71a (Diagnostic Code 5223) the maximum rating of 
10 percent is warranted when the veteran experiences 
favorable ankylosis of the long and ring fingers; long and 
little fingers; or ring and little fingers.  A higher rating 
for favorable ankylosis of two digits on one hand is only 
warranted if those two digits are the thumb and any finger; 
the index and long fingers; the index and ring fingers; or 
the index and little fingers.  The only difference in the 
regulations is the identification of the 3rd digit as the 
middle finger prior to August 26, 2002, and the long finger 
effective August 26, 2002.  

The regulation, as amended in 2002, includes no substantive 
change to this diagnostic code.  As such, the veteran will 
not be prejudiced by the Board's decision to proceed with 
adjudication of this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board recognizes that at the veteran's November 2001 VA 
examination, he complained of pain in the middle and ring 
fingers (3rd and 4th digits) of his right hand due to service 
connected shrapnel wounds.  However, the 10 percent rating is 
the maximum allowable evaluation pursuant to 38 C.F.R. § 
4.71a (Diagnostic Code 5223).  The 5th digit has been 
essentially asymptomatic and not productive of any functional 
limitation and it is not contended otherwise.  (As noted in 
the introduction above, while the RO indicated that service 
connection was in effect for the 3rd and 5th digits of the 
right hand, the record shows that the veteran had a shell 
fragment injury involving the 4th digit; the instant decision 
has considered all three fingers (3rd, 4th, and 5th), in rating 
the veteran's residuals of a shell fragment wound of the 
right hand.

Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tips of the fingers to within 
2 inches (5.1 centimeters) of median transverse fold of the 
palm.  Limitation of motion of less than one inch (2.5 
centimeters) is not considered disabling.  38 C.F.R. § 4.71a, 
Code 5220 and note (a) following Code 5223, effective prior 
to August 26, 2002.

A higher rating of 20 percent is warranted when the veteran 
experiences    unfavorable ankylosis of the long and ring 
fingers; long and little fingers; or ring and little fingers.  
38 C.F.R. § 4.71a (Diagnostic Code 5219).  However, the 
evidence of record shows that the veteran has unfavorable 
ankylosis of the 3rd, 4th or 5th digits on his right hand.  

At the veteran's November 2001 VA examination, the veteran 
was able to flex the 3rd, 4th, and 5th digits of his right hand 
to within 2 inches (5.1 cm.) of the palmar crease.  
Specifically, he was able to actively flex his 3rd digit to 
within 2 cm. of the palmar crease; he could actively flex his 
4th digit to within 1 cm. of the palmar crease; and there was 
no loss of motion to his 5th digit.    
    
The Board finds that the veteran experiences favorable, not 
unfavorable, ankylosis of the 3rd digit on his right hand; 
pain and limitation of motion of the 4th digit, and that he 
suffers no loss of motion to his service connected 5th digit.  
Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5223), a 10 
percent rating is the maximum allowable rating under the 
schedule.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that his disability has interfered with his 
employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization because of the 
service-connected residuals of shrapnel wounds to the 3rd 
through 5th digits of the right hand, or indicate that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the shrapnel wound 
residuals would be in excess of that contemplated by the 
assigned evaluation. Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra- schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 

As the preponderance of the evidence is against the claim for 
an increased rating for service connected residuals of 
shrapnel wounds, right 3rd through 5th digits with a history 
of a retained metallic foreign body, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Eye disability
The veteran seeks service connection for an eye disability 
that he claims causes him pain and impaired vision.  

In November 1971, the RO denied a claim for a left eye 
disability secondary to his service connected shrapnel wounds 
to his forehead.  The veteran filed a notice of disagreement 
in December 1971.  As noted in the introduction to this 
decision, the RO did not subsequently issue a Statement of 
the Case; accordingly, the appeal of this issue stems from 
the November 1971 RO decision.  

In his October 2001, he once again claimed an eye disability 
secondary to his service connected shrapnel wound to his 
forehead.  In July 2002, the RO reviewed all of the pertinent 
evidence, adjudicated the claim on a de novo basis, and 
subsequently denied the claim.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

The Board further notes that secondary service connection may 
be granted for a disability which is proximately due to or 
the result of a service- connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection includes 
instances in which there is aggravation of a non-service 
connected condition which is proximately due to or the result 
of a service- connected condition; in such a case, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran's service medical records, to include his own 
affidavit dated March 1950, fail to show any complaints, 
symptoms, diagnoses, or treatment for any eye disability, to 
include pain and impaired vision.  

The first indication of any eye disability arose when the 
veteran filed a claim for it in August 1971.  The Board notes 
that such a lapse of time between service separation (1946) 
and the earliest documentation of current disability (1971) 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, there is no indication that the 
veteran ever sought any medical treatment for an eye 
disability.  

Nevertheless, the RO scheduled the veteran for an examination 
in November 2001.  Upon examination of the right eye, the 
external structures were found to be in order, (+) ROR partly 
at the periphery, lens with +2 posterior subcapsular 
opacities, fundus details within normal limits.  Examination 
of the left eye revealed that external structures were in 
order, (+) ROR, lens with +2 corticonuclear opacities, fundus 
with negative foveal reflex, (+) drusen over the macula.  The 
clinician noted no gross visual field deficit on Goldman 
Perimetry   The clinician diagnosed the veteran with 1) age 
related macular degeneration of the left eye, and 2) 
cataract, senile, immature in both eyes.

There is no medical evidence to show that the veteran 
incurred any injury as a result of the shell fragment wounds.  
The Board finds that, with no evidence of an eye disability, 
to include pain or impaired vision during service, or for 
approximately 25 years thereafter, with no medical opinion 
linking the veteran's current impaired vision to service, and 
with competent evidence indicating that the veteran's eye 
disorder is age-related, service connection for an eye 
disability on a direct incurrence basis (38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303) is not warranted.  

The Board has also considered the question of whether the 
veteran's service-connected residuals of shell fragment 
wounds of the forehead caused or aggravated his eye disorder, 
to include decreased visual acuity.  The only medical 
evidence of any residuals of shell fragment wounds of the 
forehead are scars, which do not involve either eye.  There 
is no medical evidence to show that the veteran's shell 
fragment wound residuals of the forehead caused or aggravated 
(worsening of underlying condition beyond its natural 
progression) an eye disorder, to include loss of vision.  As 
noted above, a recent eye examination and medical opinion 
indicates that the veteran's eye disability is due to 
advancing age.  Thus, service connection on a secondary basis 
is not warranted.  38 C.F.R. § 3.310(a); Allen, supra. 

As the preponderance of the evidence is against the claim for 
service connection for an eye disability, to include pain and 
impaired vision, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of shrapnel wounds of the 3rd, 4th, and 5th digits of the right 
hand, with a history of a retained metallic foreign body, is 
denied.  

Entitlement to service connection for an eye disorder 
(claimed as pain and affected eyesight), to include as 
secondary to service connected residuals of shrapnel wounds 
of the forehead, is denied.


REMAND

The veteran's October 2001 application for compensation 
benefits included a claim for an increased rating for service 
connected shrapnel wound scars to his forehead.  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating skin disorders, to 
include scars.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  This amendment was effective August 30, 2002.  

As noted in the analysis relating to the finger disabilities 
above, by its terms the revised skin criteria are effective 
August 30, 2002, see 64 Fed. Reg. 25202-25210, and it thus 
cannot be applied to the period prior to that date.  However, 
none of the above cases or General Counsel opinions noted in 
the discussion of the fingers prohibits the application of a 
prior regulation to the period on or after the effective date 
of a new regulation.  Thus, the rule that the veteran is 
entitled to the most favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of 38 C.F.R. § 4.71a, 
Diagnostic Codes 7800-7805, to the period on or after August 
30, 2002, the effective date of the new regulation, 38 C.F.R. 
§ 4.71a, codes 7800-7805.  See VAOPGCPREC 3-2000, 2000 
VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where 
amendment is more favorable, Board should apply it to rate 
disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change);  Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) 
(applying "most favorable version rule" to periods both 
before and after effective date of new criteria pertaining to 
mental disorders).  Therefore, the Board will address (1) 
whether, for the period prior to August 30 2002, the veteran 
is entitled to a compensable rating under the old criteria 
and (2) whether, for the period on and after August 30, 2002, 
the veteran is entitled to a compensable under either the old 
or the new criteria.

The RO must readjudicate this matter with consideration of 
all of the applicable rating criteria, to include the old and 
new criteria for rating scars under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805. 

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Appellate review of the TDIU claim in appellate status must 
be deferred pending completion of the development ordered for 
the issue of a higher rating for residuals of a shell 
fragment wound of the forehead and adjudication of the raised 
claim for service connection for malaria, as both issues are 
intertwined with the TDIU issue.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The veteran should 
further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for residuals of a shrapnel 
wound of the forehead.  After securing 
the necessary releases, all such records 
that are not already in the claims folder 
should be obtained.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.
  
4.  The RO should then adjudicate the 
issue of whether a compensable rating is 
warranted for shrapnel wound scars to the 
forehead under the new and old versions 
of 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805.  If any of the benefits 
requested on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the September 
2003 Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



